Notice of Pre-AIA  or AIA  Status
The present ap plication, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 September 2020 and 27 January 2022 were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 4, the meaning of the limitation “the area enclosed by the retaining wall is the second display area” is unclear. It is not clear as to whether “the area” refers to the first display area, the second display area, or some other area. For the purpose of examining the present application, the limitation has been construed as meaning that the retaining wall encloses the second display area.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 5,766,694), in view of Kishimoto (US 6,281,960).
Re: claim 1, West discloses a liquid crystal layer (Fig. 4; col. 3, line 54), comprising a first liquid crystal layer (Fig. 4, the center two whole sections) and a second liquid crystal layer (Fig. 4, the whole sections on the distal ends of the device), wherein the first liquid crystal layer is spaced from the second liquid crystal layer through a retaining wall 108 (Fig. 4 discloses spacing); an area where the first liquid crystal layer is located corresponds to a first display area of the display panel (Fig. 4), and an area where the second liquid crystal layer is located corresponds to a second display area of the display panel (Fig. 4).

Kishimoto discloses that a width of a vertical projection of the retaining wall 10 in a direction of the liquid crystal layer 50 is smaller than a preset width threshold (Figs. 1, 2; col. 7 lines 35-36 disclose a width of 20 microns).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a width of a vertical projection of the retaining wall in a direction of the liquid crystal layer be smaller than a preset width threshold, as disclosed by Kishimoto, in the device disclosed by West for the purpose of optimizing the thickness and uniformity of the retaining wall while maximizing the aperture ratio of each pixel.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over West, in view of Kishimoto and West 2 (US 5,929960).
Re: claim 2, West and Kishimoto disclose the limitations of claim 1; however, neither reference explicitly discloses that the retaining wall is made of a material comprising non-polar or weakly polar aromatic organic molecules.
West 2 discloses that the retaining wall 8 (Fig. 4) is made of a material comprising non-polar or weakly polar aromatic organic molecules (PMMA and toluene disclosed in col. 4, lines 60-64).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the retaining wall be made of a material comprising non-polar or weakly polar aromatic organic molecules, as disclosed 
Re: claim 3, West, Kishimoto, and West 2 disclose the limitations of claim 2, and West 2 further discloses that the aromatic organic molecules are methacrylate-based oligomers and 4,4'-di[6-(acryloyloxy)hexyloxy]biphenyl (PMMA and toluene disclosed in col. 4, lines 60-64. In addition, it has been held that the selection of a known material based on its suitability for its intended use is a prima facie indicator of obviousness {MPEP 2144.07}).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over West, in view of Kishimoto and Shirai (US 2014/0347618).
Re: claim 4, West and Kishimoto disclose the limitations of claim 1, and Kishimoto further discloses an opposing substrate 40 (Fig. 1); and a color filter substrate 20, the color filter substrate is disposed opposite to the opposing substrate (Fig. 1); the liquid crystal layer 50 is sandwiched between the opposing substrate and the color filter substrate (Fig. 1); and West further discloses that the liquid crystal layer 150 (col. 3, line 54) is divided into the first display area (Fig. 4, the center two portions of the display device) and the second display area (Fig. 4, the two portions on distal ends of the display device) by the retaining wall 108, wherein the retaining wall encloses the second display area (Fig. 4).
However, neither reference explicitly discloses that the opposing substrate is an array substrate.

It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the opposing substrate be an array substrate, as disclosed by Shirai, in the device disclosed by West and Kishimoto for the purpose of having display control of individually addressable pixels within the display device to selectively transmit images to a viewer of a display device.
Re: claim 5, West and Kishimoto disclose the limitations of claim 1; however, neither reference explicitly discloses that a shape enclosed by the retaining wall is selected from one of a circle, semi-arc and a trapezoid.
Shirai discloses that a shape enclosed by the retaining wall is selected from one of a circle, semi-arc and a trapezoid (semi-arc disclosed in Figs. 5A, 5B).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a shape enclosed by the retaining wall is selected from one of a circle, semi-arc and a trapezoid, as disclosed by Shirai, in the device disclosed by West and Kishimoto, for the purpose of simplifying the manufacturing process by minimizing sharp angles when forming the retaining walls.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over West, in view of Kishimoto and Kim (US 2009/0215346).
Re: claim 6, West and Kishimoto disclose the limitations of claim 1; however, neither reference explicitly discloses that the preset width threshold is smaller than or equal to 50 microns (Fig. 2 & paras. 6, 21 disclose width from 5 – 30 microns).
. 
Claims 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over West, in view of Shirai and West 2.
Re: claim 7, West discloses the steps of providing an opposing substrate 112 (Fig. 4); filling a first display area (Fig. 4, the center two whole sections) of the opposing substrate with a first liquid crystal (col. 3, line 54 discloses liquid crystal & Fig. 4 discloses liquid crystal in the center two whole sections), to form a first liquid crystal layer (Fig. 4); coating monomers at a boundary between the first display area and a second display area of the array substrate (Fig. 4; col. 4, lines 3-5, ); irradiating the boundary to polymerize the monomers to form a retaining wall (col. 4, lines 20-24); and filling the second display area with a second liquid crystal to form a second liquid crystal layer (Fig. 4, where the center two whole sections are filled with liquid crystal material).
West does not explicitly disclose that the opposing substrate is an array substrate; and does not explicitly disclose the step of placing the array substrate in an electric field.
Shirai discloses that the opposing substrate 10 (Fig. 2) is an array substrate (Fig. 2; para. 41 discloses TFTs disposed on substrate 10a).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the opposing substrate be an 
West 2 discloses the step of placing the array substrate in an electric field (col. 4, lines 34-37).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the step of placing the array substrate in an electric field, as disclosed by West 2, in the method disclosed by West for the purpose of separating the monomer in the liquid crystal material to create low and high field regions. The monomer in the low field regions are then polymerized to create the retaining wall.
Re: claim 8, West, Shirai, and West 2 disclose the limitations of claim 7, and West 2 further discloses that the retaining wall 8 (Fig. 4) is made of a material comprising non-polar or weakly polar aromatic organic molecules (PMMA and toluene disclosed in col. 4, lines 60-64), and the aromatic organic molecules are methacrylate-based oligomers and 4,4'-di[6-(acryloyloxy)hexyloxy]biphenyl (PMMA and toluene disclosed in col. 4, lines 60-64. In addition, it has been held that the selection of a known material based on its suitability for its intended use is a prima facie indicator of obviousness {MPEP 2144.07}).
Re: claim 10, West, Shirai, and West 2 disclose the limitations of claim 7, and West 2 further discloses conditions for controlling the polymerization reaction comprise: a concentration of the monomers (col. 3, lines 63-67 discloses 10 – 40 percent by weight), a temperature of the polymerization reaction (col. 4, line 58 discloses 65 .
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANGELA K DAVISON/Primary Examiner, Art Unit 2871